DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31 recites “wherein the reaction mixture further comprise T5 exonuclease”. The recitation of “the reaction mixture further comprise” is grammatically incorrect because it does not have singular-plural agreement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “The method according to claim 19, further comprising sequence the synthon to confirm that it has the desired sequence”. There is insufficient antecedent basis for “the desired sequence”.
In addition, the recitation in claim 27 “to confirm that it has the desired sequence” is confusing because it is not clear whether this phrase requires that the synthon “has the desired sequence” as the language suggests or whether the claim encompasses embodiments in which the synthon is sequenced but it determined to not have “the desired sequence”.
Furthermore, the recitation in claim 27 of a “desired” sequence is a subjective term. The specification does not provide some standard for measuring whether the sequence of the synthon has a “desirable” sequence or not. Accordingly, one of ordinary skill in the art would not be apprised of the scope of the claim because it would depend solely on the unrestrained, subjective option of a particular individual purported to be practicing the invention.

Allowable Subject Matter
The claims are free of the art for the following reasons: 
The structures of DNA polymerases and sequence-specific DNA binding domain proteins as they are well known in the prior art combined with the disclosure that fusions of various DNA polymerases to various sequence-specific DNA binding domain proteins retain polymerase activity and even show improvements as compared to the DNA polymerases without the sequence-specific DNA binding domain proteins (see instant Fig. 20-23) sufficiently describes and enables the claimed fusion proteins. Figures 20-23 of the instant specification adequately describe working examples of four different DNA polymerases fused to various sequence-specific DNA binding domains. As a whole, these figures illustrate that such fusions are effective for amplifying a target DNA fragment of interest and can even more effectively amplify a DNA fragment of interest as compared to the DNA polymerase in the absence of the sequence-specific DNA binding domain protein (see Fig. 20-23).
The disclosure of Hogrefe (US 2008/0227159) is representative of the state of the art regarding such fusion proteins comprising a DNA polymerase and a DNA binding domain proteins. Hogrefe teaches fusing a non-sequence-specific DNA binding domain, such as the DNA binding domain of Sso7d, to a polymerase to increase the processivity of the polymerase ([0026]). Accordingly, the prior art disclosures regarding "non-sequence-specific DNA binding domain" would have led one of ordinary skill in the art away from the fusion of a "sequence-specific DNA binding domain" to a polymerase as required by the instant claims. The prior art as a whole did not reasonably teach or suggest a rationale to fuse a sequence-specific DNA binding domain to a DNA polymerase.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 9,447,445 in view of Gibson (US 2010/0035768) and Platt (US 8,332,160). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patented claim 11 teaches a method for producing a synthon comprising incubating a preparation comprising a fusion protein with a plurality of polynucleotides having overlapping sequences, under suitable reaction conditions (see patented claim 11). The patented claim specifies that the fusion protein comprises an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 3, which consists of SEQ ID NO 48 of the patent followed by a GTGGGG linker followed by SEQ ID NO 73 of the patent. The patent teaches that SEQ ID NO 48 refers to a strand-displacing polymerase and SEQ ID NO 73 refers to a sequence specific DNA binding domain (see Tables 1 and 2 and columns 19-21). Accordingly, it is inherent to the fusion protein of the claimed method that it comprises a sequence specific DNA binding domain.
The patented claims do not explicitly teach the presence of dNTPs in the reaction mixture.
However, Gibson teaches similar preparations comprising a polymerase, exonuclease, ligase, overlapping polynucleotides, and dNTPs and further teaches incubating these elements to form an assembled molecule ([0009]).
It would have been obvious to one of ordinary skill in the art to have combined the composition of the patented claims with dNTPs because it would have merely amounted to a simple combination of elements according to known methods to yield predictable results. Since Gibson teaches combining similar elements together for the common purpose of polynucleotide assembly, one would have been motivated to do so for the advantage of achieving polynucleotide assembly.
	
	Regarding claim 24, Gibson further teaches cloning the joined DNA molecules into a vector ([0099]). 

	Regarding claim 25, Gibson teaches that the vector has a selectable marker ([0154]).

Regarding claim 27, Gibson further teaches sequencing individual clones to determine whether they contain correct assemblies ([0235]).

Regarding claim 28, Gibson teaches that the plurality of polynucleotides are overlapping amplicons ([0109]). 

Regarding claim 29, Gibson describes the use of a crowding agent in an assembly reaction, which accelerates nucleic acid annealing so that single-stranded overhangs are annealed specifically (see [0070], [0088], and [0241]). 

Regarding claim 30, Gibson teaches that there is 3.6 pmol each ssDNA to be assembled in 80 µL of reaction volume (see [0215]). This amount of ssDNA equates to 45 nM as follows: 3.6 pmol/80 µL = 3.6x10-3 nmol/80x10-6 L = 45 nM.

Regarding claim 31, Gibson further teaches including 16 µL of T5 exonuclease (0.2 U/µL) in the 80 µL of reaction volume. This amount of T5 exonuclease equates to 0.04 U/µL.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of the instant claims to further comprise the ingredients and method steps as described by Gibson for the same reason as discussed above as applied to claim 19.

Regarding claim 26, Platt teaches a similar method for the assembly of polynucleotides (abstract and column 1, lines 13-18). Platt specifically teaches that the lacZ reporter gene is useful for facilitating blue/white selection of colonies transformed with vectors comprising the DNA segments (column 68, lines 6-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patented claims by cloning the assembled polynucleotides into a cloning vector having the selectable marker LacZ and transforming cells with the vector because it would have merely amounted to a simple combination of elements according to known methods to yield predictable results. One of ordinary skill in the art would have been motivated to have done so for the advantage of having a convenient means for screening for the presence of the synthon in the vector as described by Platt.

Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,963,687 in view of Gibson (US 2010/0035768) and Platt (US 8,332,160). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The patented claims are directed to a composition comprising a DNA polymerase and sequence-specific DNA binding domain. Patented claim 12 teaches that the amino acid sequence of the polymerase is at least 90% identical to SEQ ID NO 48, which the patent teaches refers to a strand-displacing polymerase, as discussed above (see Table 1). Patented claim 20 teaches that the DNA template is a plurality of overlapping primers. Patented claim 19 further teaches using the composition to copy a DNA template. 
The patented claims do not teach that the reaction mixture comprises dNTPs.
However, the teachings of Gibson regarding similar preparations comprising a polymerase, exonuclease, ligase, overlapping polynucleotides, and dNTPs and further teaches incubating these elements to form an assembled molecule ([0009]) are discussed above.
It would have been obvious to one of ordinary skill in the art to have combined the composition of the patented claims with dNTPs because it would have merely amounted to a simple combination of elements according to known methods to yield predictable results. Since Gibson teaches combining similar elements together for the common purpose of polynucleotide assembly, one would have been motivated to do so for the advantage of achieving polynucleotide assembly.
For additional teachings of the current claims, see the additional teachings of the patented claims.
To the extent that there is a limitation of the current claims not otherwise provided for by the patented claims, the teachings of Gibson and Platt are discussed above. Given the substantially similar subject matter between the patented claims and Gibson in terms of a method for polynucleotide assembly, it would have been obvious to one of ordinary skill in the art to have modified the method of the patented claims in the same way and for the same reasons as discussed above thereby arriving at the current claims.

Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,041,051 in view of Gibson (US 2010/0035768) and Platt (US 8,332,160). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The patented claims teach a method for producing a synthon comprising making a reaction mix comprising a polymerase having an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 3, dNTPs, and a set of overlapping polynucleotides, and incubating the reaction under suitable conditions to produce a synthon comprising sequence from each of the overlapping polynucleotides (see patented claim 1). Based on the same analysis as discussed above, patented SEQ ID NO: 3 refers to a fusion polynucleotide comprising a strand-displacing polymerase and a sequence-specific DNA binding domain. Accordingly, patented claim 1 anticipates current claim 1.
For additional teachings of the current claims, see the additional teachings of the patented claims.
To the extent that there is a limitation of the current claims not otherwise provided for by the patented claims, the teachings of Gibson and Platt are discussed above. Given the substantially similar subject matter between the patented claims and Gibson and Platt in terms of a method for polynucleotide assembly, it would have been obvious to one of ordinary skill in the art to have modified the method of the patented claims in the same way and for the same reasons as discussed above thereby arriving at the current claims.

Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,081,799 in view of Gibson (US 2010/0035768) and Platt (US 8,332,160). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The patented claims are directed to compositions comprising a fusion protein comprising a DNA polymerase and a sequence-specific DNA binding domain and dNTPs (see claim 1). Patented claim 19 further teaches that the composition comprises a set of overlapping polynucleotides. Patented claim 2 teaches that the fusion protein comprises at least 90% sequence identity to SEQ ID NO: 3. Based on the same analysis as discussed above, patented SEQ ID NO: 3 refers to a fusion polynucleotide comprising a strand-displacing polymerase and a sequence-specific DNA binding domain.
The patented claims do not teach incubating the reaction mixture under suitable reaction conditions to produce a synthon that contains sequence from each of the plurality of polynucleotides.
However, the teachings of Gibson are discussed above. Given the substantially similar subject matter between the patented claims and Gibson and Platt in terms of a method for polynucleotide assembly using overlapping polynucleotides, it would have been obvious to one of ordinary skill in the art to have incubated the composition of the patented claims under suitable conditions to produce a synthon because it would have simply amounted to known use for the patented composition to yield predictable results. One of ordinary skill in the art would have recognized that the patented claims refer to a composition that was intended to be used for polynucleotide assembly based on the substantial similarity with the compositions for polynucleotide assembly as described by Gibson. Accordingly, one of ordinary skill in the art would have been motivated to have done so for the advantage of assembling polynucleotides.
For additional teachings of the current claims, see the additional teachings of the patented claims.
To the extent that there is a limitation of the current claims not otherwise provided for by the patented claims, the teachings of Gibson and Platt are discussed above. Given the substantially similar subject matter between the patented claims and Gibson and Platt in terms of a method for polynucleotide assembly, it would have been obvious to one of ordinary skill in the art to have modified the method of the patented claims in the same way and for the same reasons as discussed above thereby arriving at the current claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 11, 2022